        Case 1:20-cr-00123-WMR-LTW Document 75 Filed 04/16/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

UNITED STATES OF AMERICA       )
         Plaintiff             )
                               )
vs.                            )                INDICTMENT NO:
                               )                1:20-cr-00123-WMR-LTW-1
                               )
DION MARQUISE HAYES,           )
          Defendant.           )
_______________________________

        JOINT MOTION FOR CONTINUANCE OF MOTIONS HEARING

      COMES NOW the defendant, Dion Hayes, by and through undersigned

counsel, and moves jointly with the government that his motions hearing be

continued for the following reasons:

                                           1.

      This case is currently set for a evidentiary motions hearing on Monday, April

19, 2021 at 10:00 a.m. before U.S. Magistrate Judge Linda T. Walker.

                                           2.

      Counsel for Mr. Hayes and counsel for the government, AUSA Ryan

Buchanan, are still actively engaged in plea negotiations. In order to further those

negotiations, documents are needed from the archives of an out-of-state court that has

been continuously closed due to COVID. Those documents have been ordered from
        Case 1:20-cr-00123-WMR-LTW Document 75 Filed 04/16/21 Page 2 of 3




archives, however, it is taking longer than anticipated to receive them. Both parties

are still hopeful that a resolution can be reached once everything is in order.

                                           3.

      Undersigned counsel has reached out to AUSA Ryan Buchanan regarding this

request and both parties are jointly requesting this continuance.



      Therefore, Mr. Hayes respectfully requests that this Motion for Continuance be

granted and that the Court exclude the period of the continuance from computation

under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(7)(A).

                                                     Respectfully submitted,

                                                     s/Drew Findling
                                                     DREW FINDLING
                                                     Georgia Bar No. 260425
                                                     The Findling Law Firm, P.C.
                                                     One Securities Centre
                                                     3490 Piedmont Road, Suite 600
                                                     Atlanta, Georgia 30305
                                                     Office (404) 460-4500


                                                     s/Marissa Goldberg
                                                     MARISSA GOLDBERG
                                                     Georgia Bar No. 672798
                                                     The Findling Law Firm, P.C.
                                                     One Securities Centre
                                                     3490 Piedmont Road, Suite 600
                                                     Atlanta, Georgia 30305
                                                     Office (404) 460-4500
        Case 1:20-cr-00123-WMR-LTW Document 75 Filed 04/16/21 Page 3 of 3




                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing motion:

MOTION FOR CONTINUANCE OF MOTIONS HEARING



Was served upon opposing counsel:

Assistant United States Attorney Ryan Buchanan


By ECF Filing.



Dated: April 16, 2021



                                             s/Marissa Goldberg_________
                                             Marissa Goldberg
                                             Georgia Bar No. 672798
